   Case: 1:18-cv-03673 Document #: 120 Filed: 03/19/21 Page 1 of 5 PageID #:1399




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 WAYNE BLAND, FELICIA SLATON-
 YOUNG, and NYISHA BELL, on behalf of
 themselves and all others similarly situated,           Case No. 18-cv-3673

                 Plaintiff,                              Hon. Judge Andrea R. Wood
        v.

 EDWARD D. JONES & CO., L.P.                             Jury Trial Requested

                 Defendant.


                        JOINT MOTION FOR LEAVE TO FILE
                EXHIBIT 4 OF SETTLEMENT AGREEMENT UNDER SEAL

       The parties, by and through their attorneys, hereby submit this Joint Motion for Leave to

File Exhibit 4 of Settlement Agreement Under Seal and respectfully request that this Court seal

Exhibit 4 to the Settlement Agreement (the “Settlement Agreement”).

       1.       This case was commenced before this honorable Court in May 2018. (Dkt. 1.)

       2.       After years of litigation and settlement discussions, the parties have resolved this

matter and entered into the class Settlement Agreement, which has been submitted to the Court

for approval.

       3.       As is common in class action settlements, the Settlement Agreement grants

Defendant Edward D. Jones & Co., L.P. (“Edward Jones”) the right to withdraw from the

Settlement if a certain percentage of class members opt out. See Settlement Agreement,

Paragraph IV.G.1 (the “Withdrawal Provision”), attached as Exhibit A to Plaintiffs’ Unopposed

Motion for Provisional Class Certification, Preliminary Approval of Class Action Settlement,

and Approval and Distribution of Notice to Class of Settlement, Dkt. 119. The Withdrawal

Provision states:


                                                  1
   Case: 1:18-cv-03673 Document #: 120 Filed: 03/19/21 Page 2 of 5 PageID #:1400




       If the number of Class Members who have duly requested exclusion from the
       Class in the manner provided in the Court’s Preliminary Approval order exceeds
       the termination-threshold number set forth in Exhibit 4 filed with the Court under
       seal concurrently with this Settlement Agreement, Defendant shall have the right,
       for ten (10) days after the deadline.

       4.      Plaintiffs and Edward Jones seek to file Exhibit 4 to the Settlement Agreement

under seal, which identifies the termination-threshold percentage discussed in the Withdrawal

Provision.

       5.      Pursuant to Local Rule 26.2 of the United States District Court for the Northern

District of Illinois, this Court may order that documents be filed under seal “for good cause

shown.” In determining whether good cause exists, “a district court must balance the harm to the

party seeking the protective order against the importance of disclosure to [the] public.” McGee v.

City of Chicago, No. 04-cv-6352, 2005 WL 3215558, *1 (N.D. Ill. June 23, 2005).

       6.      Good cause exists to seal Exhibit 4 to the Settlement Agreement. Courts routinely

hold that exhibits to settlement agreements that identify the termination threshold number, like

Exhibit 4 to the Settlement Agreement here, are confidential and should remain under seal.

Friedman v. Guthy-Renker, LLC, No. 2:14-cv-6009, 2016 WL 5402170, at *2 (C.D. Cal. Sept.

26, 2016); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 948 (9th Cir. 2015) (“The

opt-out provision . . . allows [the defendant] to opt out if a certain percentage of class members

opt out of the settlement. Only the exact threshold, for practical reasons, was kept confidential.”);

In re HealthSouth Corp. Securities Litigation, 334 Fed. App’x 248, 250 n.4 (11th Cir. 2009)

(“The threshold number of opt outs required to trigger the blow provision is typically not

disclosed and is kept confidential to encourage settlement and discourage third parties from

soliciting class members to opt out.”); Columbus Drywall & Insulation, Inc. v. Masco Corp., 258

F.R.D. 545, 560 (N.D. Ga. 2007) (“[T]he agreements merely provide a point where defendants

can unilaterally terminate the agreement if the opt-outs reach a certain threshold. . . . [T]he Court


                                                  2
   Case: 1:18-cv-03673 Document #: 120 Filed: 03/19/21 Page 3 of 5 PageID #:1401




does not find it necessary to make these agreements public.”); In re Warfarin Sodium Antitrust

Litig., 212 F.R.D. 231, 253 (D. Del. 2002) (“The notice did not need to include details such

as . . . the confidential ‘opt-out’ threshold beyond which defendant reserved the right to withdraw

from the settlement”) aff'd, 391 F.3d 516 (3d Cir. 2004); Thomas v. Magnachip Semiconductor

Corp., No. 14-cv-1160, 2016 WL 3879193, at *7 (N.D. Cal. July 18, 2016) (“There are

compelling reasons to keep this information confidential, in order to prevent third parties from

utilizing it for the improper purpose of obstructing the settlement and obtaining higher

payouts.”); see also David F. Herr & Ann, MANUAL COMPLEX LIT. § 21.631 at 319 (4th ed.

2018) (“Opt-out agreements . . . may warrant confidential treatment. Knowledge of the specific

number of opt outs that will vitiate a settlement might encourage third parties to solicit class

members to opt out. A common practice is to receive information about such agreements in

camera.”).

       7.      For precisely this reason, courts routinely permit documents like Exhibit 4 to the

Settlement Agreement to be filed under seal. These courts reason that settlement class members

might use the knowledge of the termination threshold number as leverage to extract more

favorable payouts. Similarly, third parties might use the number to leverage for themselves

“higher payouts” on threat “of obstructing the settlement[.]” Thomas, 2016 WL 3879193, at *7.

In two recent race discrimination class action settlement, courts in this District granted the

parties’ motion to seal an analogous exhibit. See Senegal v. JPMorgan Chase Bank N.A., No. 18-

cv-6006 (N.D. Ill. Sept. 12, 2018) (Shah, J.), ECF No. 17; Slaughter v. Wells Fargo, No. 13-cv-

6368 (N.D. Ill. Jan. 17, 2017) (Leinenweber, J.), ECF No. 103. In order to preserve the

Settlement Agreement, it is in Plaintiffs’ and Defendant’s interest to keep Exhibit 4 to the

Settlement Agreement confidential.




                                                  3
   Case: 1:18-cv-03673 Document #: 120 Filed: 03/19/21 Page 4 of 5 PageID #:1402




       8.      Finally, the parties’ requested relief is to seal only a limited, supplemental portion

of the Settlement Agreement. If this Court grants this narrowly tailored relief, the remainder of

the Settlement Agreement and its exhibits would remain available to the public.

       WHEREFORE, the parties respectfully move this Court to seal Exhibit 4 to the

Settlement Agreement.

Dated: March 19, 2021                                 Respectfully submitted,

 STOWELL & FRIEDMAN, LTD.                       DOWD BENNETT LLP

 By: /s/ Suzanne E. Bish                        By: /s/ James F. Bennett
 Linda D. Friedman                              James F. Bennett (pro hac vice)
 Suzanne E. Bish                                Jennifer S. Kingston (pro hac vice)
 George S. Robot                                Michelle D. Nasser
 303 W. Madison St., Suite 2600                 7733 Forsyth Blvd., Suite 1900
 Chicago, Illinois 60606                        St. Louis, Missouri 63105
 (312) 431-0888 (telephone)                     (314) 889-7300 (telephone)
 (312) 431-0228 (facsimile)                     (314) 863-2111 (facsimile)
 lfriedman@sfltd.com                            jbennett@dowdbennett.com
 sbish@sfltd.com                                jkingston@dowdbennett.com
 grobot@sfltd.com                               mnasser@dowdbennett.com

 Attorneys for Plaintiffs                       BRESSLER AMERY ROSS, P.C.

                                                Brian F. Amery (pro hac vice)
                                                Carole Miller (pro hac vice)
                                                Stuart D. Roberts (pro hac vice)
                                                2001 Park Place, Suite 1500
                                                Birmingham, Alabama 35203
                                                (205) 719-0400 (telephone)
                                                (205) 719-0500 (facsimile)
                                                bamery@bressler.com
                                                cmiller@bressler.com
                                                sroberts@bressler.com

                                                Attorneys for Defendant




                                                 4
   Case: 1:18-cv-03673 Document #: 120 Filed: 03/19/21 Page 5 of 5 PageID #:1403




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 WAYNE BLAND, FELICIA SLATON-
 YOUNG, and NYISHA BELL, on behalf of
 themselves and all others similarly situated,         Case No. 18-cv-3673

                Plaintiff,                             Hon. Judge Andrea R. Wood
        v.

 EDWARD D. JONES & CO., L.P.                           Jury Trial Requested

                Defendant.


              ORDER GRANTING PARTIES’ JOINT MOTION
 FOR LEAVE TO FILE EXHIBIT 4 OF SETTLEMENT AGREEMENT UNDER SEAL

       Pursuant to Local Civil Rule 26.2, and for good cause shown, the Court hereby GRANTS

the parties’ Joint Motion for Leave to File Exhibit 4 of Settlement Agreement Under Seal. The

Clerk shall file Exhibit 4 to the Settlement Agreement UNDER SEAL.



               SO ORDERED this ______ day of _______________ 2021.




                                      Judge Andrea R. Wood
                                      United States District Judge
